Filed 2/10/15 In re I.R. CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re I.R., a Person Coming Under the
Juvenile Court Law.


KERN COUNTY DEPARTMENT OF                                                             F069916
HUMAN SERVICES,
                                                                       (Super. Ct. No. JD131786-00)
         Plaintiff and Respondent,
                   v.
                                                                                     OPINION
JESSICA J.,
         Defendant and Appellant.

                                                   THE COURT*
         APPEAL from orders of the Superior Court of Kern County. Louie L. Vega,
Judge.
         Jesse F. Rodriguez, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Kane, Acting P.J., Detjen, J., and Smith, J.
        Jessica is the mother of one-year-old I. On July 30, 2014, the juvenile court
terminated her parental rights as to I. (Welf. & Inst. Code, § 366.26)1 and she appealed.
After reviewing the juvenile court record, Jessica’s court-appointed counsel informed this
court he could find no arguable issues to raise on Jessica’s behalf. This court granted
Jessica leave to personally file a letter setting forth a good cause showing that an arguable
issue of reversible error exists. (In re Phoenix H. (2009) 47 Cal. 4th 835, 844 (Phoenix
H.).)
        Jessica submitted a letter in which she contends she completed a parenting class
and a substance abuse treatment program while in jail but did not have certificates to
verify that at the termination hearing. She asks for leave to file a supplemental brief
raising these issues.
        We conclude Jessica failed to address the termination proceedings or set forth a
good cause showing that any arguable issue of reversible error arose from the termination
hearing. (Phoenix H., supra, 47 Cal.4th at p. 844.) Consequently, we dismiss the appeal.
                        PROCEDURAL AND FACTUAL SUMMARY
        Dependency proceedings were initiated in November 2013 when the Kern County
Department of Human Services (department) took then five-day-old I. into protective
custody at the hospital after he tested positive for amphetamines. Jessica had attempted
to deliver I. at home but had to be transported to the hospital after she hemorrhaged. She
admitted using methamphetamine and Vicodin a week before.
        Jessica has a long history of substance abuse and child welfare intervention. In
2002, she gave birth to a daughter who tested positive for amphetamines. Jessica was
provided six months of reunification services but failed to comply. Jessica’s parental
rights were terminated and the child was adopted in October 2004. That same month,

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                             2
Jessica’s second daughter was taken into protective custody and adjudged a dependent
because of Jessica’s drug use. Jessica was provided six months of services but again
failed to comply. Her parental rights were terminated and the child was freed for
adoption. In May 2011, Jessica left her son and daughter in the care of their maternal
aunt who was under the influence of methamphetamine. The aunt left the children in the
bathtub with the water running and the drain plugged. When the aunt returned, Jessica’s
son was floating face down in the water. Jessica waived reunification services and the
children were ordered into a permanent plan of legal guardianship.
       The juvenile court adjudged I. its dependent and in April 2014 denied Jessica and
I.’s father reunification services and set a section 366.26 hearing. By that time, Jessica
had been arrested on felony charges and was incarcerated. The department placed I. with
a non-relative extended family member who adopted two of his half-siblings.
       In July 2014, Jessica appeared in custody with her attorney at the section 366.26
hearing and informed the court that she completed parenting and child neglect classes and
a 72-hour substance abuse program while in custody. Her attorney asked the court to
continue the hearing so that he could file a section 388 petition requesting reunification
services. The court denied the request but allowed Jessica to address the court. Jessica
admitted that she made bad choices, but explained that she did not know how to be a
mother because she never had one. She said she had been living on the streets her whole
life and wanted to break her cycle of losing custody of her children. She asked for more
time to demonstrate that she could properly care for I.
       The juvenile court terminated Jessica’s parental rights, explaining it had to act in
I.’s best interests. This appeal ensued.
                                      DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal. 3d 557, 564.) It is appellant’s burden to raise claims of reversible

                                             3
error or other defect and present argument and authority on each point made. If appellant
fails to do so, the appeal may be dismissed. (In re Sade C. (1996) 13 Cal. 4th 952, 994.)
       At a termination hearing, the juvenile court’s focus is on whether it is likely the
child will be adopted and if so, order termination of parental rights. (In re Marilyn H.
(1993) 5 Cal. 4th 295, 309.) If, as in this case, the child is likely to be adopted, the
juvenile court must terminate parental rights unless the parent proves there is a
compelling reason for finding that termination would be detrimental to the child under
any of the circumstances listed in section 366.26, subdivision (c)(1)(B) (exceptions to
adoption).
       In this case, Jessica did not argue that any of the exceptions to adoption applied.
Instead, she in essence asked the court to suspend adoption proceedings so that she could
reopen the issue of reunification services. However, given the late stage of the
proceedings and Jessica’s history of drug abuse and failed attempts at reunification, the
juvenile court had no choice but to terminate her parental rights and institute a permanent
plan for I.
                                      DISPOSITION
       This appeal is dismissed.




                                              4